NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

WILFREDO FELICIANO,                          )
                                             )
              Appellant,                     )
                                             )
v.                                           )      Case No. 2D16-1216
                                             )
STATE OF FLORIDA,                            )
                                             )
              Appellee.                      )
                                             )

Opinion filed August 22, 2018.

Appeal from the Circuit Court for Manatee
County; Diana L. Moreland, Judge.

Richard C. Klugh, Miami; and Marc David
Seitles and Ashley Litwin of Seitles & Litwin,
Miami, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Johnny T. Salgado,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


              Affirmed.




LaROSE, C.J., and BLACK and SALARIO, JJ., Concur.